Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. The applicant’s have argued that Fig. 7 of Parakulam does not show the limitations from originally filed Claims 7, 10, and 18. The examiner respectfully disagrees.
The examiner will present Figs. 3, 5, and 7 of Parakulam below, which were cited on pages 3-6 of the non-final rejection mailed 12/15/21. 

    PNG
    media_image1.png
    424
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    778
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    526
    577
    media_image5.png
    Greyscale

The examiner supplemented the screenshots of Figs. 3, 5, and 7 of Parakulam with screenshots of ¶’s [17-21, 31, 32] which provides context to the relationship between Figs. 3, 5, & 7. ¶’s [53-59, 64-66] further provides context that the circuit 514 of Fig. 7 is the same 514 of Fig. 5. The circuit of Fig. 5 is described to be the same as circuit 310 of Fig. 3, as described in ¶’s [51, 52, 56]. 
Taking all of that information together, it is clear from Fig. 3 that the Cbus of Fig. 7 is on the battery side. Thus inductor 706 and battery 322 and/or 328 are in parallel with low side switch 712. The elements 510 and 506 between circuit 514 and representative battery 312 (representing either 322 or 328) are in series with the battery and do not impede the parallel connection between the battery and the switch. Therefore, the applicant arguments have been respectfully refuted.
The drawing objections are withdrawn in part. The applicant only showed a controller, but omitted to demonstrate the control algorithms being described in the claims being objected. The title objection is maintained, and the applicant’s proposed title amendment will not be accepted. The applicant has failed to provide essential subject matter which is the voltage stepping-up/down circuit which is bidirectional. 
The claim objections are withdrawn due to the amendments. However, the newly submitted claims 21 and 22 are considered new matter. They are written in a way which is substantially different from the originally filed disclosure support from ¶’s [60, 61]. A claim objection will be applied to these new claims as well.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the control limitations of Claims 2, 3, 12, 13, 19, and 20 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Power Storage Apparatus with voltage stepping-up/down Bi-Directional Converter
Claim Objections
Claims 21 and 22 are objected to because of the following informalities: 
Claim 21 states “closer to 0 than when a PWM control is applied to the high-side switch.” The originally filed disclosure in ¶[60] only describes that it is close to 0 when the high side switch is turned back on so as to prevent an inrush current. For purposes of examination, the examiner will examine as if the limitations from ¶[60] were claimed.
Claim 22 states “PWM control of the high-side switch is performed from a state where the high-side switch is maintained in the off state, such that the current flowing through the inductor is not larger than the sampled and held circuit.”. First, “sample and hold current” was used in line 2 of this claim, but the applicant changed it to ‘sample and held current in the last line. That needs to be changed back. Second, the subject matter is presented in the claim is unclearly following that described in ¶[61] upon which it gathers support. ¶[61] describes that the same current through the inductor when the high switch is off is the same current to be used later when it is on. It seems the claim is saying that PWM control is used to keep the high-switch off, thus the duty cycle of the high-side switch will continue to be 0%.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 has broader limitations than that provided in specification ¶[60], closer to 0 than the current when high side switch is on rather than close to zero. Claim 22 similarly has language not supported in specification ¶[61], as further explained above in the claim objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parakulam et al (USPGPN 20110080143).
Independent Claim 1, Parakulam discloses a power storage apparatus (300, see Figs. 3 & 5, along with features from Figs. 6-10) comprising: a storage battery that is chargeable and dischargeable (312 includes both of 322 and 328);
a voltage stepping-up/down circuit (310/514, see ¶[56]) configured to perform a voltage step-up by PWM control (¶[59]) to a voltage supplied from the storage battery and to supply a stepped-up voltage to a high-voltage DC bus line (BBus), and further configured to perform a voltage step-down by PWM control to a voltage supplied from the high-voltage DC bus line and to supply a stepped-down voltage to the storage battery (abstract);
a detection device (330, see ¶[45]) configured to output a detection signal indicating a charged state of the storage battery (¶’s [43-49]); and
a controller configured to maintain a high-side switch in the voltage stepping-up/down circuit in an off state when the detection signal indicates the storage battery is in a fully charged state (¶[44] describes stopping charging when SOC[state of charge] is at 100%, ¶[64] describes buck signal being used to turn buck switch 710 [see Figs. 5, 7, & 9-part-3; high side switch] on, while abstract describes buck being the charging mode, thus implicitly 710 would be off when the charging is off).
the voltage stepping-up/down circuit comprises: the high-side switch and a low-side switch connected in series between a pair of terminals of the high-voltage DC bus line, with the low-side switch also connected in parallel to the storage battery, and an inductor connected at a first end to a node between the high-side switch and the low-side switch and at a second end to one terminal of the storage battery (compare Figs. 3, 5, & 7 along with ¶’s [17-21, 31, 32, 51, 52, 56, as explained below).
Parakulam discloses the voltage stepping-up/down circuit comprises: the high-side switch (710) and a low-side switch (712) connected in series between a pair of terminals of the high-voltage DC bus line (Bbus); and an inductor (706) connected at a first end to a node between the high-side switch and the low-side switch and at a second end to one terminal of the storage battery (see esp. Figs. 7 & 9-part-3).
The applicant’s have argued that Fig. 7 of Parakulam does not show the limitations from originally filed Claims 7, 10, and 18. The examiner respectfully disagrees.
The examiner will present Figs. 3, 5, and 7 of Parakulam below, which were cited on pages 3-6 of the non-final rejection mailed 12/15/21. 

    PNG
    media_image1.png
    424
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    778
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    526
    577
    media_image5.png
    Greyscale

The examiner supplemented the screenshots of Figs. 3, 5, and 7 of Parakulam with screenshots of ¶’s [17-21, 31, 32] which provides context to the relationship between Figs. 3, 5, & 7. ¶’s [53-59, 64-66] further provides context that the circuit 514 of Fig. 7 is the same 514 of Fig. 5. The circuit of Fig. 5 is described to be the same as circuit 310 of Fig. 3, as described in ¶’s [51, 52, 56]. 
Taking all of that information together, it is clear from Fig. 3 that the Cbus of Fig. 7 is on the battery side. Thus inductor 706 and battery 322 and/or 328 are in parallel with low side switch 712. The elements 510 and 506 between circuit 514 and representative battery 312 (representing either 322 or 328) are in series with the battery and do not impede the parallel connection between the battery and the switch. Therefore, the applicant arguments have been respectfully refuted.
Dependent Claim 2, Parakulam discloses the controller is configured to return the voltage stepping-up/down circuit to an operation of stepping-up the voltage from the storage battery when a command signal for requesting a stepped-up voltage is received from an external device while the high-side switch is in the off state (¶[55] describes a boost signal being required from an external device, ¶[44] describes stopping charging when charging is full, abstract describes boosting when discharging and bucking when charging, ¶[64] describes turning on of low-side switch 712 when boosting operation is enabled).
Dependent Claim 3, Parakulam discloses the controller is configured to return the voltage stepping-up/down circuit to an operation of stepping-up the voltage from the storage battery when a voltage of the high-voltage DC bus line (V-rectifier) decreases while the high-side switch is in the off state (¶’s [42, 45-48], in light of abstract, describes these limitations).
Dependent Claim 6, Parakulam discloses the external device is a power conditioner configured to supply a high DC voltage to the high-voltage DC bus line based on power generated by a photovoltaic panel (¶[30] describes one of the sources 352 of the rectifier voltage level is solar, where it would inherently be a photovoltaic panel).
Dependent Claim 8, Parakulam discloses the high-side switch and the low-side switch comprise MOSFETs controlled by the controller using the PWM control (see 710 and 712 of Fig. 9-part-3, which shows the symbol of a mosfet), and the high-side switch comprises a body diode configured to cause a discharging current of the storage battery to flow from the inductor to the high-voltage DC bus line (see Fig. 9-part-3).
Dependent Claim 9, Parakulam discloses the controller comprises a processor configured to execute software instructions stored on electronic memory for maintaining the high-side switch in the voltage stepping-up/down circuit in the off state when the detection signal indicates the storage battery is in the fully charged state (¶’s [34, 62, 63]).
Independent Claim 10, Parakulam discloses a power storage apparatus (300, see Figs. 3 & 5, along with features from Figs. 6-10) comprising: a storage battery configured to be charged and discharged (312 includes both of 322 and 328);
a voltage stepping-up/down circuit (310/514, see ¶[56]) including a high-side switch (710) and a low-side switch (712) that are connected in series between a pair of terminals of a high-voltage DC bus line (Bbus, see Figs. 7 & 9-part-3), with voltage stepping-up/down circuit configured to step-up a voltage received from the storage battery to supply a stepped-up voltage to the high-voltage DC bus line, and to perform a voltage step-down of a voltage received from the high-voltage DC bus line to supply a stepped-down voltage to the storage battery (described by abstract);
a detection device (330, see ¶[45]) configured to output a detection signal indicating a charged state of the storage battery (¶’s [43-49]);
a controller (514, combination of 704/702 of Fig. 7) configured to perform PWM control over the high-side switch and the low side switch (¶[59]); and
an inductor connected at a first end to a node between the high-side switch and the low-side switch and connected at a second end to one terminal of the storage battery (706),
wherein the high-side switch comprises a body diode configured to cause a discharging current of the storage battery to flow from the inductor to the high-voltage DC bus line (see 710 of Fig. 9-part-3, see also ¶’s [64, 70]), and
wherein the controller configured to maintain the high-side switch in an off state based on the detection signal in order to control the low-side switch so as to discharge current via the body diode of the high-side switch (¶[64] & abstract describes the switches for either charging/bucking or discharging/boosting; ¶[29] describes either charging or discharging occurs at one time; ¶’s [31, 45-49] describes that discharging occurs when charging is not possible, thus then the bucking switch is in the off state).
the voltage stepping-up/down circuit comprises: the high-side switch and a low-side switch connected in series between a pair of terminals of the high-voltage DC bus line, with the low-side switch also connected in parallel to the storage battery, and an inductor connected at a first end to a node between the high-side switch and the low-side switch and at a second end to one terminal of the storage battery (compare Figs. 3, 5, & 7 along with ¶’s [17-21, 31, 32, 51, 52, 56, as explained below).
Parakulam discloses the voltage stepping-up/down circuit comprises: the high-side switch (710) and a low-side switch (712) connected in series between a pair of terminals of the high-voltage DC bus line (Bbus); and an inductor (706) connected at a first end to a node between the high-side switch and the low-side switch and at a second end to one terminal of the storage battery (see esp. Figs. 7 & 9-part-3).
The applicant’s have argued that Fig. 7 of Parakulam does not show the limitations from originally filed Claims 7, 10, and 18. The examiner respectfully disagrees.
The examiner will present Figs. 3, 5, and 7 of Parakulam below, which were cited on pages 3-6 of the non-final rejection mailed 12/15/21. 

    PNG
    media_image1.png
    424
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    778
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    526
    577
    media_image5.png
    Greyscale

The examiner supplemented the screenshots of Figs. 3, 5, and 7 of Parakulam with screenshots of ¶’s [17-21, 31, 32] which provides context to the relationship between Figs. 3, 5, & 7. ¶’s [53-59, 64-66] further provides context that the circuit 514 of Fig. 7 is the same 514 of Fig. 5. The circuit of Fig. 5 is described to be the same as circuit 310 of Fig. 3, as described in ¶’s [51, 52, 56]. 
Taking all of that information together, it is clear from Fig. 3 that the Cbus of Fig. 7 is on the battery side. Thus inductor 706 and battery 322 and/or 328 are in parallel with low side switch 712. The elements 510 and 506 between circuit 514 and representative battery 312 (representing either 322 or 328) are in series with the battery and do not impede the parallel connection between the battery and the switch. Therefore, the applicant arguments have been respectfully refuted.
Dependent Claim 11, Parakulam discloses the high-side switch and the low-side switch each comprise MOSFETs (see 710 and 712 of Fig. 9-part-3, shows the symbol of a mosfet).
Dependent Claim 12, Parakulam discloses the controller is configured to return the voltage stepping-up/down circuit to an operation of stepping-up the voltage from the storage battery when a command signal for requesting a stepped-up voltage is received from an external device while the high-side switch is in the off state (¶[55] describes a boost signal being required from an external device, ¶[44] describes stopping charging when charging is full, abstract describes boosting when discharging and bucking when charging, ¶[64] describes turning on of low-side switch 712 when boosting operation is enabled).
Dependent Claim 13, Parakulam discloses the controller is configured to return the voltage stepping-up/down circuit to an operation of stepping-up the voltage from the storage battery when a voltage of the high-voltage DC bus line (V-rectifier) decreases while the high-side switch is in the off state (¶’s [42, 45-48], in light of abstract, describes these limitations).
Dependent Claim 16, Parakulam discloses the external device is a power conditioner configured to supply a high DC voltage to the high-voltage DC bus line based on power generated by a photovoltaic panel (¶[30] describes one of the sources 352 of the rectifier voltage level is solar, where it would inherently be a photovoltaic panel).
Dependent Claim 17, Parakulam discloses the controller comprises a processor configured to execute software instructions stored on electronic memory for maintaining the high-side switch in the voltage stepping-up/down circuit in the off state when the detection signal indicates the storage battery is in the fully charged state (¶’s [34, 62, 63]).
Independent Claim 18, Parakulam discloses a power storage method (abstract, ¶’s [31, 43-49]) comprising: performing, by a voltage stepping-up/down circuit, a voltage step-up by PWM control to a voltage supplied from a storage battery (312 includes both of 322 and 328) and supplying a stepped-up voltage to a high-voltage DC bus line (abstract); performing, by the voltage stepping-up/down circuit (310/514, see ¶[56]), a voltage step-down by PWM control to a voltage supplied from the high-voltage DC bus line and supplying a stepped-down voltage to the storage battery (abstract); outputting, by a detection device (330, see ¶[45]), a detection signal indicating a charged state of the storage battery (¶’s [43-49]); and maintaining, by a controller, a high-side switch in the voltage stepping-up/down circuit in an off state when the detection signal indicates the storage battery is in a fully charged state (¶[44] describes stopping charging when SOC[state of charge] is at 100%, ¶[64] describes buck signal being used to turn buck switch 710 [see Figs. 5, 7, & 9-part-3; high side switch] on, while abstract describes buck being the charging mode, thus implicitly 710 would be off when the charging is off).
the voltage stepping-up/down circuit comprises: the high-side switch and a low-side switch connected in series between a pair of terminals of the high-voltage DC bus line, with the low-side switch also connected in parallel to the storage battery, and an inductor connected at a first end to a node between the high-side switch and the low-side switch and at a second end to one terminal of the storage battery (compare Figs. 3, 5, & 7 along with ¶’s [17-21, 31, 32, 51, 52, 56, as explained below).
Parakulam discloses the voltage stepping-up/down circuit comprises: the high-side switch (710) and a low-side switch (712) connected in series between a pair of terminals of the high-voltage DC bus line (Bbus); and an inductor (706) connected at a first end to a node between the high-side switch and the low-side switch and at a second end to one terminal of the storage battery (see esp. Figs. 7 & 9-part-3).
The applicant’s have argued that Fig. 7 of Parakulam does not show the limitations from originally filed Claims 7, 10, and 18. The examiner respectfully disagrees.
The examiner will present Figs. 3, 5, and 7 of Parakulam below, which were cited on pages 3-6 of the non-final rejection mailed 12/15/21. 

    PNG
    media_image1.png
    424
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    778
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    526
    577
    media_image5.png
    Greyscale

The examiner supplemented the screenshots of Figs. 3, 5, and 7 of Parakulam with screenshots of ¶’s [17-21, 31, 32] which provides context to the relationship between Figs. 3, 5, & 7. ¶’s [53-59, 64-66] further provides context that the circuit 514 of Fig. 7 is the same 514 of Fig. 5. The circuit of Fig. 5 is described to be the same as circuit 310 of Fig. 3, as described in ¶’s [51, 52, 56]. 
Taking all of that information together, it is clear from Fig. 3 that the Cbus of Fig. 7 is on the battery side. Thus inductor 706 and battery 322 and/or 328 are in parallel with low side switch 712. The elements 510 and 506 between circuit 514 and representative battery 312 (representing either 322 or 328) are in series with the battery and do not impede the parallel connection between the battery and the switch. Therefore, the applicant arguments have been respectfully refuted.
Dependent Claim 19, Parakulam discloses returning, by the controller, the voltage stepping-up/down circuit to an operation of stepping-up the voltage from the storage battery when a command signal for requesting a stepped-up voltage is received from an external device while the high-side switch is in the off state (¶[55] describes a boost signal being required from an external device, ¶[44] describes stopping charging when charging is full, abstract describes boosting when discharging and bucking when charging, ¶[64] describes turning on of low-side switch 712 when boosting operation is enabled).
Dependent Claim 20, Parakulam discloses returning, by the controller, the voltage stepping-up/down circuit to an operation of stepping-up the voltage from the storage battery when a voltage of the high-voltage DC bus line (V-rectifier) decreases while the high-side switch is in the off state (¶’s [42, 45-48], in light of abstract, describes these limitations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parakulam et al (USPGPN 20110080143)
Dependent Claim 21, Parakulam teaches when the high-side switch is maintained in the off state, the controller is further configured to control the low-side switch such that an average value of current flowing through the inductor is closer to 0 than when a PWM control is applied to the high-side switch (one having ordinary skill in the art understands that when the high side switch is turned off, the inductor will discharge to the battery, which means eventually that the average current running through the inductor will be close to zero in a steady state to allow the inductor to perform its obvious function of charging the battery, as it would have been obvious to a person having ordinary skill in the art to keep the battery charged when necessary to improve user convenience of users; see Claim objection).
Claim 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parakulam et al (USPGPN 20110080143) in view of Ooshita et al (USPGPN 20060164041).
Dependent Claims 4 and 5, Parakulam teaches sensing a non-battery temperature (¶[53]), and the controller configured to maintain the high-side switch in the off state when the battery is off (as described above, when buck is on, the battery is not discharging, ¶[31])
Parakulam is silent to the detection signal indicates that an ambient temperature of the storage battery is outside a predetermined range, and the controller configured to switch the charging to off state when the ambient temperature of the storage battery is outside the predetermined range.
Ooshita teaches the detection signal indicates that an ambient temperature of the storage battery is outside a predetermined range, and when the ambient temperature of the storage battery is outside the predetermined range (¶’s [08, 33], claim 1). One having ordinary skill in the art understands that a battery which is operating in ambient temperatures outside of a range is either or both less efficient (battery is less efficient if too cold or too warm) and/or more likely to undergo damage to the battery, which one having ordinary skill in the art understands improves the safety (prevent damage improves the safety of the surroundings) and lifetime of the battery (less damage and optimal operation means the battery lasts longer).
It would have been obvious to a person having ordinary skill in the art to modify Parakulam with Ooshita to provide improved efficiency, lifetime, and safety.
Dependent Claims 14 and 15, Parakulam teaches sensing a non-battery temperature (¶[53]), and the controller configured to maintain the high-side switch in the off state when the battery is off (as described above, when buck is on, the battery is not discharging, ¶[31])
Parakulam is silent to the detection signal indicates that an ambient temperature of the storage battery is outside a predetermined range, and the controller configured to switch the charging to off state when the ambient temperature of the storage battery is outside the predetermined range.
Ooshita teaches the detection signal indicates that an ambient temperature of the storage battery is outside a predetermined range, and when the ambient temperature of the storage battery is outside the predetermined range (¶’s [08, 33], claim 1). One having ordinary skill in the art understands that a battery which is operating in ambient temperatures outside of a range is either or both less efficient (battery is less efficient if too cold or too warm) and/or more likely to undergo damage to the battery, which one having ordinary skill in the art understands improves the safety (prevent damage improves the safety of the surroundings) and lifetime of the battery (less damage and optimal operation means the battery lasts longer).
It would have been obvious to a person having ordinary skill in the art to modify Parakulam with Ooshita to provide improved efficiency, lifetime, and safety.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parakulam et al (USPGPN 20110080143) in view of Dearn (USPGPN 20100320992)
Dependent Claim 22, Parakulam is silent to the controller is further configured to sample and hold a current flowing through the inductor when the high-side switch turned to the off state, and PWM control of the high-side switch is performed from a state where the high-side switch is maintained in the off state, such that the current flowing through the inductor is not larger than the sampled and held current.
Dearn teaches the controller is further configured to sample and hold a current flowing through the inductor when the high-side switch turned to the off state, and PWM control of the high-side switch is performed from a state where the high-side switch is maintained in the off state, such that the current flowing through the inductor is not larger than the sampled and held current (see claim objections; see ¶’s [22-27, esp. 26], which describes that the current shown in Fig. 2 across inductor L1 of Fig. 1 via switches Q1 and Q2 which samples the current then holds the current from going above it when Q1 is turned on; Rload is applicable to the battery of Parakulam; ¶’s [23, 24] describes that this method is performed to provide improved safety by reducing/preventing effects of ripple in the system).
It would have been obvious to a person having ordinary skill in the art to modify Parakulam with Dearn to provide improved safety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859